People v McQuaid (2017 NY Slip Op 04144)





People v McQuaid


2017 NY Slip Op 04144


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-03091
 (Ind. No. 13-958)

[*1]The People of the State of New York, respondent,
vQuincy McQuaid, appellant.


Gerald Zuckerman, Croton-on-Hudson, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer and Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered March 24, 2015, convicting him of robbery in the first degree and attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the verdict finding him guilty of robbery in the first degree but not guilty of grand larceny in the fourth degree was legally repugnant is without merit. Viewing the verdict solely in terms of the elements as charged to the jury (see People v DeLee, 24 NY3d 603, 608; People v Muhammad, 17 NY3d 532, 542; People v Tucker, 55 NY2d 1, 6), the acquittal on the count of grand larceny in the fourth degree (Penal Law § 155.30[1]) did not negate any of the elements of robbery in the first degree (Penal Law § 160.15[4]) of which the defendant was convicted (see People v Weaver, 195 AD2d 1019, 1019; People v Price, 129 AD2d 745, 746; People v Barry, 100 AD2d 803, 804; People v Jackson, 69 AD2d 823, 824).
The defendant further contends that the verdict was against the weight of the evidence. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
LEVENTHAL, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court